              Case 3:21-cv-04889-LB Document 9 Filed 07/15/21 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                     NORTHERN DISTRICT OF CALIFORNIA
9
       JONATHAN THREDE,                                         Case No.:
10     individually and on behalf of
       all others similarly situated,                           3:21-cv-04889-LB
11
       Plaintiff,
12     vs.                                                      NOTICE OF VOLUNTARY
       ALINCO IT, INC.; and DOES                                DISMISSAL OF ENTIRE
13
       1 through 10, inclusive,                                 ACTION WITHOUT
                                                                PREJUDICE.
14
       Defendants.
15

16
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of

17
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without

18
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a

19
     motion for summary judgment. Accordingly, this matter may be dismissed

20
     without prejudice and without an Order of the Court.

21
           Respectfully submitted this 15th Day of July, 2021.
22

23
                                            By: s/Todd M. Friedman Esq.
                                                 Todd M. Friedman
24                                              Attorney For Plaintiff
25

26

27

28




                                      Notice of Dismissal - 1
               Case 3:21-cv-04889-LB Document 9 Filed 07/15/21 Page 2 of 2




1                       CERTIFICATE OF SERVICE
2
     Filed electronically on July 15, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on July 15, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
